Allowable Subject Matter
Claim 1-3, 5-6, 8-11, 13, 15-17, and 19  are allowed.
The following is an examiner’s statement of reasons for allowance: as argued by the applicant, the prior art of records, Entrekin in view of Breitenfeld fails to teach or suggest the features of "the user input is a gesture-type input corresponding to interaction with at least one element of the visual representation of the collaboration event substantive data set, the gesture-type input being recorded by the head mounted display" and or "a sphere user interface element subdivided into two or more portions, including a first portion corresponding to the first class and a second portion corresponding to the second class, where data sets in the collaborative event substantive data set are displayed within portions of the sphere user interface element based on their assigned class" as recited in independent claims 1, 9 and 15.
Further prior art searches failed to produce any relevant results. Thus the above pending claims area allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
 
 	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and  the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/             Primary Examiner, Art Unit 2173